     Case: 1:21-cv-03163 Document #: 5 Filed: 06/11/21 Page 1 of 2 PageID #:163



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 SMILEDIRECTCLUB, LLC,
                                                          UNDERLYING LITIGATION:
                 Petitioner,                              CASE NO. 3:19-CV-00845
                                                          U.S. DISTRICT COURT FOR THE
         vs.                                              MIDDLE DISTRICT OF TENNESSEE

 AMERICAN DENTAL ASSOCIATION,                             CASE NO.

                 Respondent.                              CORPORATE DISCLOSURE
                                                          STATEMENT



       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, Petitioner

SmileDirectClub, LLC (“Petitioner” or “SDC”), respectfully states as follows:

       SDC is a limited liability company and its member, SDC Financial, LLC (“SDC

Financial”), a Delaware limited liability company, is the sole member of SDC. SmileDirectClub,

Inc. (“SDC Inc.”), a public company organized under Delaware law, owns ten percent (10%) or

more of SDC Financial’s members units. No publicly held corporation directly owns ten percent

(10%) or more of SDC’s membership units. SDC, Inc.’s sole material asset is its equity interest

in SDC Financial, in which it owns ten percent (10%) or more of the membership units. SDC Inc.

does not directly own ten percent (10%) or more of SDC’s membership units, but is the managing

member of SDC Financial and, therefore, indirectly operates and controls all of the business and

affairs of SDC Financial and its subsidiaries, including SDC.
  Case: 1:21-cv-03163 Document #: 5 Filed: 06/11/21 Page 2 of 2 PageID #:164



                                           Respectfully submitted,
Dated: June 11, 2021
                                           /s/ David A. Rammelt __________________
                                           David A. Rammelt
                                           Benesch, Friedlander, Coplan & Aronoff LLP
                                           71 S. Wacker Drive, Suite 1600
                                           Chicago, IL 60606
                                           Telephone: (312) 212-4949
                                           Email: drammelt@beneschlaw.com

                                           Attorney for Petitioner SmileDirectClub, LLC
